Pettit, J.
This was a proceeding commenced before the board of commissioners of Clay county, to change, or relocate, the county seat. From the order of the commissioners, an appeal was taken to the circuit court, and in that court, on motion of appellees, the appeal was dismissed, because no appeal lies from the commissioners in this case. This dismissal alone is assigned for error.
The appellant had promised us a brief during last week, but it has not been furnished. We do not deem it necessary to write over again at length what has been repeated by this and other courts, upon analogous questions, clearly in point and principle with this. Allen v. Hostetter, 16 Ind. 15. In that case the court say: “The general statute, upon the subject of appeals, was enacted in view of usual and ordinary civil proceedings, and did not embrace proceedings under that special act.” French v. Lighty, 9 Ind. *537475; Ex parte Smith, 10 Wend. 449, and authorities there cited; Trustees of the Town of Princeton v. Manck, 35 Ind. 51, and authorities there cited.
We hold that from a proceeding before the county commissioners for the removal of a county seat, there is no appeal. That body has politico-judicial jurisdiction and power in their respective counties over this and similar questions, and we think the legislature wisely left to its final determination this question, instead of allowing an appeal to a court where either party would be entitled to a jury, and yet where a jury could not be made up of men who had not formed or expressed an opinion, and had not a real or supposed interest in the subject-matter of the suit.
The court committed no error in dismissing the appeal.
The judgment is affirmed, at the costs of the appellants.